Case 1:21-cv-06456-RLY-TAB Document 5 Filed 06/03/21 Page 1 of 3 PageID #: 62


                                                                                             FILED
                                    UNITED STATES JUDICIAL PANEL                             06/03/2021
                                                 on
                                     MULTIDISTRICT LITIGATION                          U.S. DISTRICT COURT
                                                                                   SOUTHERN DISTRICT OF INDIANA
                                                                                       Roger A.G. Sharpe, Clerk

 IN RE: COOK MEDICAL, INC., IVC FILTERS
 MARKETING, SALES PRACTICES AND PRODUCTS
 LIABILITY LITIGATION                                                                               MDL No. 2570



                                        (SEE ATTACHED SCHEDULE)
                                                                                                   FILED
                                                                                                  Jun 03, 2021
                                                                                               CLERK, U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF CALIFORNIA



                             CONDITIONAL TRANSFER ORDER (CTO −145)



 On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for the
 Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 440 additional action(s) have been transferred
 to the Southern District of Indiana. With the consent of that court, all such actions have been assigned to the
 Honorable Richard L. Young.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
 actions previously transferred to the Southern District of Indiana and assigned to Judge Young.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
 the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
 Indiana for the reasons stated in the order of October 15, 2014, and, with the consent of that court, assigned to
 the Honorable Richard L. Young.

 This order does not become effective until it is filed in the Office of the Clerk of the United States District
 Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be stayed 7 days
 from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
 period, the stay will be continued until further order of the Panel.



                                                            FOR THE PANEL:


                Jun 03, 2021
                                                            John W. Nichols
                                                            Clerk of the Panel
Case 1:21-cv-06456-RLY-TAB Document 5 Filed 06/03/21 Page 2 of 3 PageID #: 63




  IN RE: COOK MEDICAL, INC., IVC FILTERS
  MARKETING, SALES PRACTICES AND PRODUCTS
  LIABILITY LITIGATION                                                        MDL No. 2570



                      SCHEDULE CTO−145 − TAG−ALONG ACTIONS



    DIST     DIV.       C.A.NO.     CASE CAPTION


  ALABAMA SOUTHERN

    ALS         2       21−00218    Hubbard v. Cook Incorporated et al    1:21-cv-6454-RLY-TAB

  CALIFORNIA CENTRAL

    CAC         2       21−01995    Mario Banales v. Cook Group, Inc. et al 1:21-cv-6455-RLY-TAB

  CALIFORNIA EASTERN

    CAE         2       21−00822    Clark v. Cook, Inc. et al             1:21-cv-6456-RLY-TAB

  CALIFORNIA SOUTHERN

    CAS         3       21−00897    Smith−Salinas v. Cook Incorporated et al1:21-cv-6457-RLY-TAB

  CONNECTICUT

     CT         3       21−00461    Cormier v. Cook Incorporated et al   1:21-cv-6458-RLY-TAB
     CT         3       21−00565    Ortiz v. Cook Incorporated et al     1:21-cv-6459-RLY-TAB
     CT         3       21−00668    Warren v. Cook Incorporated et al
                                                                         1:21-cv-6460-RLY-TAB
  FLORIDA MIDDLE

    FLM         8       21−01131    Fersaci v. Cook Incorporated et al   1:21-cv-6461-RLY-TAB

  FLORIDA SOUTHERN

    FLS         9       21−80777    Perry v. Cook, Inc. et al            1:21-cv-6462-RLY-TAB
  GEORGIA NORTHERN
                                                                         1:21-cv-6463-RLY-TAB
    GAN         1       21−00806    Ballard v. Cook Incorporated et al
    GAN         1       21−01763    McClinton v. Cook Incorporated et al 1:21-cv-6464-RLY-TAB
    GAN         1       21−01821    Adams v. Cook Incorporated et al     1:21-cv-6465-RLY-TAB
  GEORGIA SOUTHERN

    GAS         1       21−00072    Buggs v. Cook Incorporated et al     1:21-cv-6466-RLY-TAB

  ILLINOIS NORTHERN
Case 1:21-cv-06456-RLY-TAB Document 5 Filed 06/03/21 Page 3 of 3 PageID #: 64


    ILN        1       21−02433     Audrill v. Cook Group Inc. et al     1:21-cv-6467-RLY-TAB
    ILN        1       21−02477     Owens v. Cook Incorporated et al     1:21-cv-6468-RLY-TAB
  MICHIGAN EASTERN

    MIE        4       21−10972     Douglas v. Cook Incorporated et al   1:21-cv-6469-RLY-TAB

  NEW HAMPSHIRE

     NH        1       21−00386     White v. Cook Incorporated et al     1:21-cv-6470-RLY-TAB
  OHIO SOUTHERN

    OHS        2       21−01955     Padilla v. Cook Incorporated et al   1:21-cv-6471-RLY-TAB
  RHODE ISLAND

     RI        1       21−00218     Fougere v. Cook Incorporated         1:21-cv-6472-RLY-TAB
